Case 1:19-cr-00716-DLC Document 56-2 Filed 12/11/19 Page 1 of 3

Exhibit B
Case 1:19-cr-00716-DLC

Document 56-2 Filed 12/11/19 Page 2 of 3

U.S. Department of Justice

United States Attorney
Southern District of New York

 

By Email

Jennifer L, Achilles

Eric Sussman

Reed Smith LLP

599 Lexington Ave, 22™ Floor
New York, New York 10022

The Silvia J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

December 4, 2019

Jonathan Streeter

Dechert LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10036

Re: United States v. Telemaque Lavidas, 19 Cr. 716 (DLC)

Dear Counsel:

We write in response to your request that the Government provide a bill of particulars
identifying, among other things, co-conspirators of defendant Telemaque Lavidas. While we do
not agree that a bill of particulars is warranted, this letter provides a voluntary disclosure that the
following individuals are co-conspirators of the defendant with respect to the charged

conspiracies:

 
Case 1:19-cr-00716-DLC Document 56-2 Filed 12/11/19 Page 3 of 3

Page 2

The Government reserves the right to supplement this list prior to trial. The contents of
this letter are designated as “sensitive disclosure material” pursuant to the protective order in this
case.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

by: /s/
Richard Cooper / Daniel Tracer
Assistant United States Attorneys
(212) 637-1027 / 2329
